11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Osiel Jose Alvarez,                          * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-41,501.

Vs. No. 11-13-00322-CR                       * October 15, 2015

The State of Texas,                          * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect the imposition of a fine in the
amount of $10,000. As modified, the judgment adjudicating guilt is affirmed.